



EXHIBIT 10.03


DESCRIPTION OF 2018 SHORT-TERM INCENTIVE PLAN


On February 20, 2018, the Committee approved the performance measures and
targets for the 2018 Short-Term Incentive Plan (“STIP”) under which officers and
employees of PG&E Corporation and Pacific Gas and Electric Company (the
“Utility”) are provided the opportunity to earn cash awards to the extent that
the performance goals in the areas of public and employee safety, customer
satisfaction, and financial performance are met.  The performance measures,
targets, and weightings of the 2018 STIP components are shown in the following
table:
Weight
 
2018 STIP Performance Measures
 
Threshold
 
Target
 
Maximum
50%
 
Safety
 
 
 
 
 
 
 
 
Nuclear Operations
 
 
 
 
 
 
5%
 
Diablo Canyon Power Plant (DCPP) Reliability and Safety (1)
 
 
 
 
 
 
 
 
DCPP Unit 1 Score
 
85.3
 
96.4
 
100.0
 
 
DCPP Unit 2 Score
 
85.3
 
87.6
 
90.0
 
 
Electric Operations
 
 
 
 
 
 
10%
 
Public Safety Index (PSI) (2)
 
0.5
 
1.0
 
2.0
 
 
Gas and Electric Operations
 
 
 
 
 
 
10%
 
Asset Records Duration Index (3)
 
0.5
 
1.0
 
2.0
 
 
Gas Operations
 
 
 
 
 
 
5%
 
Gas In-Line Inspection (ILI) and Upgrade Index (4)
 
0.5
 
1.0
 
2.0
5%
 
Gas Dig-ins Reduction (5)
 
1.89
 
1.84
 
1.75
 
 
Employee Safety
 
 
 
 
 
 
10%
 
Serious Injuries and Fatalities (SIF) Corrective Actions Index (6)
 
0.5
 
1.0
 
2.0
5%
 
Safe Driving Rate (7)
 
6.7
 
6.5
 
6.1
25%
 
Customer
 
67.3%
 
71.3%
 
75.3%
15%
 
 Customer Satisfaction Score (8)
 
74.2
 
75.2
 
76.7
10%
 
Customer Connection Cycle Time (9)
 
15
 
10
 
8
25%
 
Financial
 
 
 
 
 
 
25%
 
Earnings from Operations (EFO) (10)
 
*
 
*
 
*
 
 
 
 
 
 
 
 
 

(1) Diablo Canyon Power Plant (“DCPP”) Reliability and Safety Indicator-Year-end
score based on 11 performance indicators for nuclear power generation, including
unit capability, on-line reliability, safety system unavailability, radiation
exposure, and safety accident rate, as reported to the Institute of Nuclear
Power Operations for DCPP Units 1 and 2.
(2) Public Safety Index - New measure consisting of a weighted index of three
electric programs that evaluate the effectiveness of compliance activities in
the Fire Index Areas:  (1) Vegetation Non-Exempt Pole Clearing (25%), (2)
Routine Line Vegetation Management (50%), and (3) Tree Mortality Mitigation
Program (25%).
(3) Asset Records Duration Index - New measure consisting of a weighted index
tracking the average number of days to complete the as-built process in the
system of record for electric and gas capital and expense jobs from the time
construction is completed in the field or released to operations:  (1) Gas:
Transmission (30%), (2) Gas: Station (5%), (3) Gas: Distribution (15%), (4)
Electric: Transmission Line (12.5%), (5) Electric: Substation (12.5%) and (6)
Electric: Distribution (25%).
(4) Gas In-Line Inspection and Upgrade Index - Index measuring the Utility’s
ability to complete planned in-line inspections and pipeline retrofit projects.
(5) Gas Dig-ins Reduction - Number of third-party dig-ins to the Utility’s gas
assets per 1,000 Underground Service Alert tickets.  A dig-in refers to any
damage (impact or exposure) that result in a repair or replacement of an
underground facility as a result of an excavation.
(6) Serious Injuries and Fatalities (“SIF”) Corrective Action Index - Index
measuring (1) percentage of SIF corrective actions completed on time, and (2)
quality of corrective actions as measured against an externally derived
framework. In 2018 contractor SIF events will be included in the quality of
corrective actions measured.
(7) Safe Driving Rate - New measure tracking the total number of alerts for hard
braking and hard acceleration per thousand miles driven in company vehicles
equipped with in-vehicle performance monitors.
(8) Customer Satisfaction Score - Overall satisfaction of customers with the
products and services offered by the Utility, as measured through an ongoing
survey.





--------------------------------------------------------------------------------





(9) Customer Connection Cycle Time - New measure tracking the 12-month average
design and construction cycle time for electric residential disconnect/reconnect
work requested by the Utility’s customers and performed through Express
Connections (the Utility’s new customer gateway), measured in business days.
(10) Earnings from Operations (“EFO”) - Non-GAAP financial measure calculated as
income available for common shareholders less items impacting comparability. 
“Items impacting comparability” represent items that management does not
consider part of the normal course of operations and affect comparability of
financial results between periods.
 
The Committee retains complete discretion to determine and pay all 2018 STIP
awards to officers and non-officer employees.  This includes discretion to
reduce the final score on any and all measures downward to zero. Upon
recommendation of the PG&E Corporation Chief Executive Officer, the Committee
may apply an individual performance modifier (0% to 150%) to an officer’s
award.  Also, payments under the STIP are subject to PG&E Corporation and
Pacific Gas and Electric Company Executive Incentive Compensation Recoupment
Policy, as may be amended by the companies from time to time.





